EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Hurt on January 11, 2021.

The application has been amended as follows: 
1. – 8. (CANCELED)
9. (Previously Presented) A molecular beacon comprising a fluorophore, a quencher, and a polynucleotide, wherein the polynucleotide comprises a sequence selected from the group consisting of SEQ ID NOs: 97-101 and 103-130.
10. (Canceled)
11. (Previously Presented) The composition of claim 9 , wherein the polynucleotide sequence consists of SEQ ID NO: 115.
12. (Original) The molecular beacon of Claim 9, wherein the fluorophore is FAM and the quencher is BHQ1.
13. A method of detecting Chlamydia trachomatis in a test sample, the method comprising:
extracting nucleic acid from the test sample;
amplifying a target sequence by reacting the nucleic acid extracted in step (a) with a reaction mixture comprising a strand displacement DNA polymerase and a sequence-specific primer set, wherein said sequence-specific primer set comprises a forward inner primer comprising the nucleotide sequence of SEQ ID NO: 83 and a backward inner primer comprising the nucleotide sequence of SEQ ID NO: 84; and
detecting the presence or absence of an amplified product of step (b); wherein detecting the presence or absence of the amplified product comprises hybridizing the amplified product with a molecular beacon comprising a fluorophore, a quencher, and a polynucleotide sequence selected from the group consisting of SEQ ID NOs: 97-101 and 103-130; and further wherein the presence of said amplification product is indicative of the presence of Chlamydia trachomatis in the test sample.
14. The method of claim 13, wherein the amplification in step (b) of the target sequence is performed at between about 60°C and about 67°C for less than fifteen minutes.
15. The method of claim 14, wherein the amplification step is performed for less than ten minutes.
16. The method of claim 13, wherein the reaction mixture further comprises a reverse transcriptase.
17. – 19. (Canceled)
20.  The method of claim 13 , wherein the polynucleotide sequence of the molecular beacon  is SEQ ID NO: 115 Ctr23S Bs34bis1.
21. The method of claim 13, wherein Chlamydia trachomatis is present in the test sample at a concentration of ≤ 100 IFU/mL. 
22. The method of claim 21, wherein Chlamydia trachomatis is present in the test sample at a concentration of ≤ 5 IFU/ml and the amplification step is performed for less than 15 minutes.
23. The method of claim 21, wherein Chlamydia trachomatis is present in the test sample at a concentration of ≤ 10 IFU/ml and the amplification step is performed for less than six minutes.

31. (Previously Presented) The molecular beacon of claim 9 , wherein the polynucleotide consists of a sequence selected from the group consisting of SEQ ID NOs: 97-101 and 103-130 CT23S Bs3.
32. (Previously Presented) The molecular beacon of claim 11, wherein the fluorophore is FAM and the quencher is BHQ1. 
33. (Previously Presented) The molecular beacon of claim 9, wherein the fluorophore is ATTO 565 or Alexa 594 and the quencher is BHQ1 or BHQ2.
34. (Canceled) 
35. The method of claim 13, wherein the fluorophore is FAM and the quencher is BHQ1.
36. (New) The method of claim 13, wherein the sequence-specific primer set further comprises a forward outer primer comprising the nucleotide sequence of SEQ ID NO: 81 and a backward outer primer comprising the nucleotide sequence of SEQ ID NO: 82.
37. (New) The method of claim 36, wherein the sequence-specific primer set further comprises a forward loop primer comprising the nucleotide sequence of SEQ ID NO: 85 and a backward loop primer comprising the nucleotide sequence of SEQ ID NO: 86.


Notice of Rejoinder
Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13-16, 20-23, 35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 13-16, 20-23, 35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on November 6, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                             January 13, 2022